12-1275
     Tang v. Whitaker
                                                                                    BIA
                                                                              Elstein, IJ
                                                                           A088 006 843

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   YAN FEI TANG,
15            Petitioner,
16
17                      v.                                       12-1275
18                                                               NAC
19
20   MATTHEW G. WHITAKER, ACTING
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                    Theodore N. Cox, New York, NY.
26
27   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
28                                      Attorney General; Melissa Neiman-
29                                      Kelting, Assistant Director; Lori


      06152016-10
1                                    B. Warlick, Trial Attorney, Office
2                                    of Immigration Litigation, United
3                                    States Department of Justice,
4                                    Washington, DC.
5
6          UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Yan Fei Tang, a native and citizen of the

11   People’s Republic of China, seeks review of a March 8, 2012,

12   BIA decision that affirmed the December 23, 2009, decision of

13   an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Yan Fei Tang, No. A088 006 843 (B.I.A. Mar.

16   8, 2012), aff’g No. A088 006 843 (Immig. Ct. N.Y. City Dec.

17   23, 2009).      We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19         Under these circumstances, we have reviewed both the IJ’s

20   and   the   BIA’s    opinions   “for   the   sake   of   completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

22   Cir. 2006).      The applicable standards of review are well

23   established.        See Jian Hui Shao v. Mukasey, 546 F.3d 138,

24   157-58 (2d Cir. 2008).




                                        2
1        Tang applied for asylum, withholding of removal, and CAT

2    relief, asserting a fear of persecution based on the birth of

3    her children in the United States in violation of China’s

4    population control program.         For largely the same reasons as

5    set forth in Jian Hui Shao, we find no error in the agency’s

6    determination that she failed to satisfy her burden for

7    asylum, withholding of removal, and CAT relief.                    See id. at

8    158-67; see also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

9    Cir. 2006).       The agency did not err in affording limited

10   weight to a family planning notice given that it was unsigned

11   and unauthenticated by any means and given country conditions

12   evidence   that    such    documents     are    subject    to      widespread

13   fabrication. See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

14   F.3d 315, 342 (2d Cir. 2006) (providing that the weight

15   afforded     to   the     applicant’s     evidence        in       immigration

16   proceedings is largely within the agency’s discretion); Qin

17   Wen Zheng v. Gonzales, 500 F.3d 143, 148-49 (2d Cir. 2007)

18   (concluding that the BIA does not abuse its discretion in

19   declining to credit an unauthenticated notice from a local

20   government    office      in     China   that     contradicts         country

21   conditions    evidence     and    characterizes     such       a    notice   as

22   “questionable on its face”).


                                          3
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, any stay of removal

3   that the Court previously granted in this petition is VACATED,

4   and any pending motion for a stay of removal in this petition

5   is DISMISSED as moot.

6                                FOR THE COURT:
7                                Catherine O’Hagan Wolfe
8                                Clerk of Court




                                   4